Citation Nr: 1704995	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  11-14 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether the character of the Veteran's discharge for the period of active service dating from April 10, 1981, to January 3, 1984, constitutes a bar to VA benefits based on that period of service.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from July 5, 1977, to April 9, 1981.  He also had a second period of active service dating from April 10, 1981, to January 3, 1984, from which he was discharged under other than honorable conditions due to misconduct - commission of a serious offense. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in New York, New York. 

In February 2006, VA received the Veteran's formal claim of entitlement to service connection for bilateral hearing loss, tinnitus, a neck disability, PTSD, and the residuals of a head injury.  In a May 2007 Administrative Decision, the RO determined that the Veteran's service from April 1981 to January 1984 was such that he was not entitled to VA benefits as a result of that period of service.  The Veteran was notified of this decision and of his appellate rights.  Neither the decision nor the notice letter specifically advised the Veteran that his service connection claims were denied.

In a February 2008 Report of Contact, it was noted that the Veteran had called in regard to these claims, and that he was asserting that it was clear and unmistakable error that his February 2006 claim was closed.  The RO noted that his call was being construed as a claim to reopen.

Thereafter, in a September 2008 rating decision, the claims were reopened and denied.  This appeal followed.

Although the RO initially characterized the issues on appeal as being whether to reopen the previously denied claims, the Board finds that the Veteran's February 2008 assertion that it was clear and unmistakable error to close his 2006 claim could be reasonably construed as a notice of disagreement with the May 2007 Administrative Decision.  Thus, regardless of whether that decision could be found to constitute an implicit denial of February 2006 claims of service connection, the fact is that the issues remained pending at the time of the February 2008 rating decision.  As appeals were perfected following that decision, the matters are now properly before the Board on appeal.  They have been recharacterized as original claims on the title page accordingly.

Furthermore, although the matter of the character of the Veteran's discharge was not specifically certified to the Board as an issue on appeal, the Board notes that the matter has been implicit in the denials of service connection for PTSD, a neck disorder, bilateral hearing loss and tinnitus.  Thus, the Board finds that the matter is also properly on appeal, and for the sake of clarity, has been listed separately on the title page.

Although the Veteran's claim for service connection for psychiatric disability has been characterized by the RO as a claim for service connection for PTSD, the evidence of record shows that he has additional psychiatric diagnoses, to include depression, polysubstance abuse and dependence, paranoid and antisocial personality disorder, depression, and anxiety disorder not otherwise specified (NOS).  In light of the foregoing, the Board has recharacterized the claim to account for these additional diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In an April 2011 Decision Review Officer decision, the RO granted the Veteran's claim of entitlement to service connection for traumatic brain injury with headaches (also claimed as head injury).  In April 2016, the RO granted entitlement to service connection for hearing loss and tinnitus.  As these grants represent a total grant of the benefits sought on appeal and because there is no indication that the Veteran has submitted a notice of disagreement as to the assigned disability rating or effective date, these claims are not before the Board for appellate consideration.

These issues were previously before the Board in August 2015; the Board remanded the issues for additional development, to include: obtaining Social Security Administration (SSA) records, additional service personnel records, and providing a VA examination.


FINDINGS OF FACT

1.  The Veteran was discharged from his second period of service from April 10, 1981 to January 3, 1984 under Other Than Honorable (OTH) conditions due to misconduct - commission of a serious offense.

2.  The medical and lay evidence of record do not include a diagnosis of an acquired psychiatric disorder which is related to the Veteran's period of honorable service.

3.  The competent and credible evidence of record is against finding that the Veteran has a cervical spine disability due to his military service. 


CONCLUSIONS OF LAW

1.  The character of the Veteran's discharge from active service for the period from April 10, 1981 to January 3, 1984 is a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.102 (2016).

2.  The criteria for establishing service connection for a psychiatric disability have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.307, 3.309.

3.  The criteria for establishing service connection for a cervical spine disability have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by VCAA letters provided in March 2006, June 2006, August 2007 and April 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The virtual record contains the Veteran's service treatment records, service personnel records, VA treatment records, SSA records and statements from the Veteran.  Regarding his character of discharge claim, the record also contains a VA Administrative decision, Naval Discharge Review decision, and a Naval Records Correction decision.  Attempts were made to obtain the investigative materials used by the Naval Criminal Investigation Service (NCIS); however, the records were noted to have been destroyed.

Regarding the Veteran's claim for service connection for a neck disability, he was afforded two VA examinations (2010 and 2015).  Both examination reports indicated a review of the record, interview of the Veteran, and examination of the Veteran.  The 2015 examiner additionally reviewed the Veteran's service treatment records in depth.  Both examiner's provided an opinion and supporting rationale.  The Board finds that the examination reports are adequate upon which to issue a decision for this claim.

Regarding the Veteran's claim for service connection for a psychiatric disorder, the Board notes that the Veteran was not provided a VA examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  Here, as will be discussed in greater detail below, the Veteran has current psychiatric disorders; however, the Veteran has not alleged an event, injury or disorder occurred during an honorable period of service, and there is no indication that a psychiatric disability may be associated with the Veteran's honorable service or another service-connected disability.  

There is no indication in the record that any additional evidence, relevant to the issues decided, are available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Character of Discharge

At issue in this case is whether the Veteran's active military service from April 10, 1981 to January 3, 1984 is a bar to VA benefits for that period. 

As an initial matter, the Board notes that VA first determined that the claimant's second period of military service was considered a bar to VA benefits in a May 2007 administrative decision.  As noted in the introduction, the Board considers this claim to be on appeal as implicit in his requests for service connection for PTSD based on the incident involved in his OTH discharge. 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101 (18); 38 C.F.R. § 3.12 (a). 

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12 (a).  Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  See 38 C.F.R. § 3.203 (a); Spencer v. West, 13 Vet. App. 376, 380 (2000).  VA has no authority to alter the claimant's discharge classification.  The claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994). 

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12. 

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303 (a) and 38 C.F.R. § 3.12 (c), and regulatory bars listed in 38 C.F.R. § 3.12 (d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 C.F.R. § 3.12 (c).  Here, the Veteran pled guilty to offenses during a Summary Court-Martial.  The statutory bars are not applicable for this case.  

If it is established to the satisfaction of the Secretary that a person in the Armed Forces was insane at the time of the commission of the offense leading to the discharge, then such person will not be barred from receiving benefits administered by the Secretary based upon the period from which such person was separated.  38 U.S.C.A. § 5303 (b); 38 C.F.R. § 3.12 (b); see also 38 C.F.R. § 3.354 (defining insanity for purposes of determining cause of discharge from service). 

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general courts-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); or (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious).  38 C.F.R. § 3.12 (d). 

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1 (n).

The Veteran's second period of service resulted in a discharge under Other Than Honorable (OTH) conditions due to "misconduct - commission of a serious offense."  A review of the record shows that during his second period of service the Veteran received to non-judicial punishments.  A January 1983 punishment for being absent from his place of duty on three occasions and derelict in the performance of his duties, and an April 1983 punishment for failing to be at his place of duty, failure to obey a lawful order, and disrespectful language towards a superior officer.  Additionally, in August 1983 the Veteran shot a fellow serviceman in the chest with a .38 caliber pistol.  The victim survived.  

The Veteran was charged with several offenses, including the assault, unauthorized absence for a period of several hours after the shooting, derelict in performance of his duties in that he willfully failed to observe proper safety procedures while handling a loaded gun, and removed his gun from its holster under circumstances not authorized.  During a Summary Court-Martial the Veteran plead guilty to assault and unauthorized absence.  

Records from the Summary Court-Martial proceedings included a statement from a Gunnery Sergeant that the Veteran was completing his work and following orders despite his pending court-martial.  He had good work habits and did a good job, but was frequently late at the beginning of his work day.  "No one has anything bad to say about him.  [The Veteran and the victim of the assault] have been selected to train a new dispatcher."  The victim did not hold any ill-will and presently "goes around with the accused."  The Gunnery Sergeant noted the Veteran was welcome to continue working for him.  The Veteran provided one statement during the Summary Court-Martial, that he was guilty of his unauthorized absence, but that it was because he was "under emotional distress due to concern for the well-being of [the victim] and his wound."  He stated he walked along the beach to give himself "serenity."  After pleading guilty, he was sentenced to a reduction to an E-1, forfeited $380.00, and was to be confined to hard labor for 30 days.

The personnel records contain a November 1983 "Recommendation for Discharge by reason of Misconduct."  It was noted that the Veteran had two non-judicial punishments and on Summary Court-Martial conviction within the past 8 months.  "Based on the seriousness of the charge involved in his Summary Court-Martial conviction" where the Veteran unlawfully shot another service member in the chest with a .38 caliber pistol, the Veteran was being processed for administrative discharge.  The Veteran was provided consultation with an officer from the JAGC, but the Veteran failed to appear for the consultation and was in an unauthorized absence status for five days (noted to be from October 21 to 26 1983).  "Accordingly, this command considers separation from the naval service highly warranted with a recommendation that he be discharged under Other Than Honorable conditions."  

Shortly after discharge from service, the Veteran requested a review of his discharge and requested an upgraded discharge.  The Naval Discharge Review Board (Review Board) reviewed documents in January 1986.  The Veteran was represented by the American Red Cross.  He was noted to have four days of unauthorized absence during his second period of service.  He was noted to have violations in January 1983, April 1983, and September 1983.  His September 1983 violation was when he shot another service member in the chest with a .38 caliber pistol in August 1983.  It was noted that the Veteran was advised of his rights and chose not to consult with counsel in October 1983.  In November 1983, it was recommended that the Veteran receive a "Discharge Under Other Than Honorable Conditions/Misconduct (Commission of a Serious Offense)."  He was discharged in January 1984.  The Veteran requested that the discharge be changed to Honorable in October 1985.  However, he failed to appear for the scheduled personal appearance discharge review, so the Naval Discharge Review Board continued forward with a documentary discharge review.  The Red Cross presented argument that the Other Than Honorable Discharge was inequitable because it was too harsh in view of the Veteran's overall record, and was too harsh because personal problems influenced the misconduct, specifically his periods of absence and tardiness, but that despite those problems he performed his duties well as evidenced by pro and con marks and overall trait average of 3.58. 

After a review, the Naval Discharge Review Board found that relief was not warranted.  The Review Board noted that the Veteran was discharged under OTH for misconduct as evidenced by the commission of a serious offense.  The Review Board noted that members will normally be separated under OTH conditions for commission of a serious offense if the specific circumstances of the offense warrant separation; and a punitive discharge would be authorized by the Manual for Courts-Martial for the same or a closely related offense.  The Manual for Courts-Martial authorized a punitive discharge at an appropriate level court-martial for assault, and the Veteran was convicted of that offense at a Summary Court-Martial on September 16, 1983.  The Review Board noted that the Veteran may have been an above-average performer with an overall good record, but the reason for considering him for discharge was the governing factor in determining the characterization of his discharge.  There was no evidence presented to support his contention that his misconduct was prompted by personal problems with the exception of the four hour and 30 minute unauthorized absence which he explained at this Summary Court-Martial was driven by concern for the individual he inadvertently shot.  The Review Board found that the Veteran's discharge was equitably characterized as Under Other Than Honorable Conditions; and recharacterization was not warranted.

In May 2007, a VA Administrative Decision determined that the Veteran's discharge for his second period of service was a bar to VA benefits for that period of service.  After reviewing the Veteran's DD 214, the Department of the Navy Review of Discharge (Naval Discharge Review Board) decision, and the Veteran's statements, VA provided an administrative decision on his character of discharge for his second period of service.  It was noted that his second period of service from April 10, 1981 to January 3, 1984 was considered to be a bar to VA benefits other than excepted insurance rights and health care for any disability determined to be service-connected.  

The Administrative Decision noted that the Veteran's offenses leading up to his discharge included unlawfully shooting a fellow serviceman in the chest with a dangerous weapon, unauthorized absence, insubordinate conduct towards a petty officer, failure to obey order or regulations, willfully disobeying a superior commissioned officer and assault.  In June 2006, VA sent the Veteran a due process letter allowing him the opportunity to present any compelling circumstances surrounding his discharge or to request a hearing, but he failed to respond.  Although he stated his discharge was due to "personal problems" he provided no evidence to show he had personal problems or he was insane at the time of the offenses.  The administrative decision cited 38 CFR § 3.12 (D)(4) that a discharge because of willful and persistent misconduct, is considered to have been issued under dishonorable conditions.  The Veteran was notified of this decision in May 2007.  

Following the Board's remand, VA attempted to obtain the investigative records from the Veteran's in-service shooting.  An October 2015 response from the Naval Criminal Investigative Service (NCIS) noted that the investigative materials had been destroyed and were not available.

In December 2015, the Board for Correction of Naval Records addressed the Veteran's application for correction of discharge.  After a review of the record and the Veteran's application, the Board for Corrections found the evidence submitted was insufficient to establish the existence of probable material error or injustice.  He was noted to have received two non-judicial punishments for being absent from duty, failure to obey a lawful order, disrespect in language and dereliction of duty between January 11, 1983 and April 1, 1983.  In September 1983, he was convicted by Summary Court-Martial of four hours of unauthorized absence and shooting another service member in the chest.  The Veteran waived his procedural rights, and his commanding officer recommended an OTH discharge by reason of misconduct due to commission of a serious offence.  The discharge authority approved this recommendation and he was discharged on January 3, 1984.  The Board of Corrections acknowledged the Veteran's desire to upgrade his discharge, a statement from the serviceman the Veteran shot, and the assertion that the shooting was accidental.  The Board of Corrections concluded that the Veteran's repetitive misconduct, coupled with shooting another service member in the chest, outweighed his desire to upgrade his discharge, and the Board of Corrections was not persuaded by the assertion that the shooting was accidental.  The Board of Corrections also noted the Veteran waived his rights to counsel, his right to submit a statement and his right to have his case heard by an administrative discharge board, which would have been his best opportunity to dispute his misconduct.  The Board of Corrections found the Veteran's misconduct was too serious to warrant an upgrade of his discharge, and his application was denied.

After carefully reviewing the record, the Board finds that the character of the Veteran's discharge is a bar to his receipt of VA benefits for the period of service from April 10, 1981 to January 3, 1984.

The record shows that the Veteran pled guilty to unauthorized absence and to shooting a fellow serviceman in the chest at a Summary Court-Martial.  He also had two additional non-judicial punishments for absent from duty, failure to obey a lawful order, disrespect in language, and dereliction of duty within an 8-month period in 1983.  He was recommended for an OTH discharge due to misconduct via commission of a serious offense, and this recommendation was approved.  

The Veteran has stated that the shooting was accidental.  Indeed, the record contains a 2014 statement from the victim of the shooting which noted that the Veteran accidentally shot him.  Mental health records include statements from the Veteran that he was "joking around" and went to pull his gun when it got stuck on his shirt and he discharged it into the victim's chest.  

In the decision on appeal, the RO determined that the Veteran's discharge was dishonorable for VA purposes; it had been issued due to willful and persistent misconduct for a serious offense.  The Naval Discharge Review Board indicated that under the Manual for Courts-Martial, assault would be considered a serious offense.  The Veteran has not indicated a defense of his assault per se, but has indicated that it was an accident.  Notably, the Manual for Courts-Martial from 1984 (available at http://www.loc.gov/rr/frd/Military_Law/pdf/manual-1984.pdf) noted that an "accident" is injury which occurs as the unintentional and unexpected result of doing a lawful act in a lawful manner.  This kind of accident is considered excusable.  The defense of "accident" was not available when the act which caused the injury was a negligent act.  Here, the Veteran was charged with failure to observe proper safety procedures while handling a loaded gun, and removing his gun from its holster under circumstances not authorized.  These charges were withdrawn when the Veteran pled guilty to assault and unauthorized absence.  Statements from the Veteran regarding how he accidentally shot his friend in service indicated that he was being negligent.  He was "joking around" with friends and pulled a loaded gun, which caught on his shirt and discharged.

The Board finds that the Veteran's OTH discharge is a bar to VA benefits.  He was discharged for willful and persistent misconduct.  His representative has argued that his conduct resulted in a minor offense and therefore should not be considered willful and persistent misconduct since his service was otherwise honest, faithful and meritorious.  The Veteran's second period of service included two non-judicial punishments for misconduct as well as the Summary Cort-Martial for assault.  Although the Veteran had good periods of conduct during this second period of service, his shooting of a fellow serviceman in the chest, although unintentional, was a serious offense.  As such, the defense that his discharge was because of a minor offense is not shown by the record.

For the defense of insanity, there must be competent evidence establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  The Court of Appeals for Veterans Claims has held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Id. at 254.  The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.  Significantly, the burden is on the appellant to submit competent evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  The Veteran has not presented an argument that he was insane at the time of his in-service offenses.  Mental health records from after his discharge from service include statements from the Veteran that he began using heroin in service in 1980, and that he developed PTSD as a result of the shooting of his friend.  But there is no indication that the Veteran felt he was insane at the time of the shooting.  Indeed, the Veteran reported the shooting was unintentional and he felt immediately remorseful.  

Therefore, based on all the above evidence, the Board finds that the Veteran's active military service from April 10, 981 to January 1, 1984 is considered a bar to VA benefits as his OTH discharge was due to a pattern of persistent and willful misconduct.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (b).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and psychosis are chronic conditions under 38 C.F.R. § 3.309 .

It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  With any piece of evidence, the credibility and weight to be assigned to the opinions are within the province of the Board as the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

PTSD/Psychiatric Disorder

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

During the period on appeal the Veteran has had several psychiatric disorders diagnosed, including PTSD, depression, and substance abuse dependence.  

Regarding the Veteran's PTSD diagnosis, a review of the Veteran's mental health treatment records reveals a number of reported stressors.  In this decision, the Board has determined that the Veteran's second period of service, with a discharge under OTH conditions, is a bar to VA benefits.  This means that the Veteran's reported PTSD stressors of: accidentally shooting a friend in the chest, being shot at while serving as a provost Marshall in the Philippines, seeing dead bodies as part of service as a provost Marshall, and being assaulted/abused during his 30 days of hard labor after his Summary Court-Martial are all not applicable to his claim for an acquired psychiatric disorder.  

The earliest mental health treatment records in the virtual record include a February 2006 diagnosis of depression.  The Veteran reported he was anxious and irritated and grieving the loss of his girlfriend, who had died in 2005.  In February 2006, the Veteran was receiving in-patient treatment for substance abuse (heroin, other opiates, crack cocaine) and reported he had been treated for depression at a private hospital two months prior.  

As early as February 2007, the Veteran reported that he began using crack cocaine and heroin in 1980 (during his honorable period of service).  In March 2007, , the Veteran stated he had "difficulty getting used to rules and regulations and taking orders."  He stated he began using drugs, was reprimanded for his conduct, had to do special duty, and was court-martialed.  Another March 2007 record noted the Veteran had severe depression over the death of his girlfriend in 2005.  He also reported a history of PTSD stemming from a shooting incident in service.  

In April 2007, the Veteran stated he first tried heroin at age 14, and had regularly used heroin since 1984.  He reported drinking at age 15, with alcohol becoming a problem at age 18 during his period of honorable service.  He also reported a history of emotional, physical and sexual abuse during childhood.  Another April 2007 VA treatment record noted that the Veteran had survived a "horrendous car accident that violently killed his friend" when he was 15-years old.

In January 2009, the Veteran submitted a statement that he felt the root of his PTSD stemmed from the incident where he shot his fellow-serviceman.  

An August 2010 mental health treatment record noted that the Veteran had nightmares, avoidance, and hyperarousal symptoms since his childhood sexual abuse that he felt were worsened by his military experiences.  His military experiences were described as seeing dead bodies and body parts as a Provost Marshall in the Philippines, witnessing "abuses" which he would not elaborate, being shot at while servicing as a Provost Marshall, and accidentally shooting his friend.  The Board notes that all of the military experiences described by the Veteran as traumatic occurred during his second period of service.

In May 2015, the Veteran's representative argued that while the Veteran had stated that he felt most of his PTSD symptoms were related to his second period of service, that the Veteran was not competent to isolate which of his symptoms stem from his second period of service and which stem from his first period of service.  Notably, this argument indicated that the Veteran had been afforded a VA psychiatric examination; however, the Board has been unable to find such a record of an examination.  Additionally, the Board has reviewed the record and has been unable to find any statements from the Veteran regarding symptoms stemming from his first period of service, or traumatic incidents from his first period of service.  

In December 2016, the Veteran's representative has argued that the Veteran entered his second period of service fit for duty, and that without the NCIS investigative records it was not possible to know what incident occurred to provoke the Veteran to the point of assault or attempted murder.  The Veteran's representative suggested that the Veteran may have been abused in service, but that without these records VA would not know.  The Board can only rely on the available evidence.  His Summary Court-Martial indicated the Veteran's contention that the shooting was accidental.  This is supported by a statement from the victim.  In mental health treatment records, the Veteran has stated he was "joking" with friends, and when he went to pull his pistol it caught on his shirt and accidentally shot his friend in the chest.  The Veteran's representative did not provide any argument as to how the Veteran's current psychiatric disorders were related to his period of honorable service.

A review of the Veteran's service treatment records from his period of honorable service does not include psychiatric disorder diagnosis or complaints of symptoms which were later used to diagnose a psychiatric disorder.  The Veteran's personnel records indicated that he had some non-judicial disciplinary problems, but he also received positive notations.  He notably was in a fist fight in February 1979, and in September 1979 reported he was "breaking up a fight" when he was hit in the head.  Five days later, still in September 1979, the Veteran complained of headaches that began a couple of months prior.  The medical officer who treated the Veteran for his complaint of headaches, noted that this headaches were of a "questionable etiology" and that the Veteran "probably has a lot of emotional overlay."  Not additional records address the Veteran's emotional state.  The Veteran denied depression, excessive worry, and trouble sleeping on his April 9, 1981 medical history.  He also had a normal psychiatric evaluation on April 9, 1981 and during his December 1983 discharge medical examination.

Although subsequent treatment records show that the Veteran was abused in childhood, he entered service in 1977 with a normal psychiatric evaluation, and therefore he is presumed to have been sound at entry.  The record does not include clear and unmistakable evidence of a pre-existing psychiatric disorder, and does not include any psychiatric treatment records from prior to 2006.  

The September 2010 traumatic brain injury examination included the Veteran's report of PTSD symptoms.  He described his PTSD symptoms as nightmares and flashbacks of when he shot his friend in service.  The examiner noted that his "co-morbid PTSD...diagnosis better explained his symptoms of intrusive thoughts, flashbacks, nightmares, hypersensitivity to sound and hypervigilance" than his mild brain injury.  The examiner noted that the source of the Veteran's cognitive complaints were hard to determine without speculation.  However, the examiner noted that the Veteran had a mild brain injury and reported cognitive symptoms were mildly present in service, but began worsening beginning in 1998.  The examiner stated that delayed worsening was atypical for cognitive changes found after a mild TBI.

The Board finds that the medical and lay evidence of record is against finding that service connection for a psychiatric disorder is warranted.  The service treatment records for the Veteran's first period of service do not include a diagnosis of a psychiatric disorder, or notation of psychiatric symptoms.  The "emotional overlay" resulting in headaches in 1979 is not further addressed and no additional records address the Veteran's emotions.  The Veteran has reported to VA and mental health providers that he suffers from nightmares and flashbacks associated with his second period of service.  As noted above, this second period of service has a dishonorable discharge, which is a bar to VA benefits.  Other incidents in the Veteran's life that have been reported as having an impact on his mental health included the death of a girlfriend in 2005 and being near the World Trade Center during the terrorist attacks on September 11, 2001.  These incidents also cannot be related to the Veteran honorable period of service.  Lastly, the Veteran has sought treatment for substance abuse.  He has provided various statements on when his substance abuse began, including prior to service, during his honorable period of service, and post-service.  To the extent that the Veteran has diagnoses for heroin, cocaine and alcohol dependence, the Board notes that substance abuse is considered willful misconduct and service connection is not available.  See 38 C.F.R. § 3.1, 3.301.  

The Board finds that the claim for service connection for a psychiatric disorder must be denied as the lay and medical evidence of record do not show in-service incurrence of a psychiatric disorder during his period of honorable service.  The Veteran has presented no argument that his current psychiatric disabilities are related to his honorable period of service.  Service treatment records from  his honorable period of service do not include diagnosis of or treatment for symptoms of a psychiatric disorder.  Post-service medical records do not indicate that current psychiatric disabilities are related to an incident from his honorable period of service, and the TBI examiner has indicated that the Veteran's reported psychiatric symptoms are attributable to the Veteran's diagnosis of PTSD and not to his mild head injury.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a psychiatric disorder must be denied.  See 38 U.S.C.A. § 5107 (b) ; see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Cervical Spine

A review of the Veteran's service treatment records shows that he had a normal evaluation of the spine upon enlistment examination in May 1977.  In July 1977, Veteran complained of weakness for two weeks and feeling dizzy, so he went to sleep on the floor.  He was assessed with weakness due to a combination of medication and exercising.  He reported a light headache and diagnosed with heat exhaustion in August 1977.  Later in August 1977, the Veteran complained of headaches to the temple area.  Some of this record is illegible, but he was diagnosed with an upper respiratory infection.  

On February 27, 1979, the Veteran complained of soreness of the left jaw after he was punched by another person no ship.  X-rays were taken to determine if he had a fractured left jaw, which he did not.  He was diagnosed with a mandible contusion.

On September 24, 1979, the Veteran was on the USS Anchorage, and was seen at sick call for a 3/4 inch laceration to his head.  He reported he was "trying to break up a fight when he was hit in the head with an unknown object."  The laceration was cleaned and closed with five sutures.  He was given bedrest for 24 hours, and the sutures were to be removed 3 to 5 days later.

Five days later, September 29, 1979, the Veteran was seen.  He complained of headaches that had been "present for the past couple of months."  He reported taking aspirin and Tylenol with no relief.  The pain was sharp and "starts at the base of the neck, stopping at the forehead."  He stated that if he applied pressure to his temples, it seemed to relieve the pain.  The pain would wax and wane in severity.  It was noted he was involved in a fist fight on September 24, 1979 that resulted in a "3/4 inch laceration to the top of his head."  He was referred to the medical officer.  The medical officer assessed recurrent mild headaches for two to three months, of a questionable etiology.  The medical officer noted that the Veteran "probably has a lot of emotional overlay."  He was given pain medication.

In October 1979, the Veteran complained of a stiff neck, congested nose and sore throat.  An assessment was not provided, but he was put on bed rest for 24 hours.

On April 8, 1980, the Veteran provided a medical history where he noted he suffered a head injury.  He denied frequent or severe headaches, dizziness, periods of unconsciousness, memory loss, trouble sleeping, and "epilepsy fits."  There was no listing for neck symptoms specifically, but the Veteran denied recurrent back pain.  Regarding his head injury, the physician/examiner noted that the Veteran had a "mild head injury [without loss of consciousness]."  A date for this injury was not provided.  On his May 1980 discharge medical examination, he had a normal evaluation of the spine, and normal neurologic and psychiatric evaluations.  

Oddly, on his April 9, 1981 medical history, the Veteran indicated that he did not have a history of a head injury.  On medical evaluation, he was noted to have a normal review of the spine, and normal neurological and psychiatric evaluation.  

On September 25, 1981, the Veteran complained of general malaise and muscle aches for one day.  He noted that it started with a headaches and chest pain.  It appears to note that his headaches were on the left temporal side and what appears to note "shooting from the frontal region."  No assessment was made, he was placed on bed rest for 24 hours.  Notably, this is during the Veteran's second period of service, for which he has an OTH discharge. 

In December 1983, the Veteran had a discharge medical examination.  He had a normal evaluation, with the exception of a rash.

The Veteran originally filed for service connection claims in October 1990.  At that time he claimed "hearing problems" and a "blow to the head."  He indicated his head injury occurred in 1981.  It appears, after this initial claim, that attempts to contact the Veteran at his last known address were returned to sender.  VA contacted the postmaster for his last known city, but no forwarding address was known.

The Veteran applied again for service connection in February 2006.  At that time, the Veteran applied for "neck-head injury," PTSD (non-combat), hearing loss and tinnitus.  He noted that his head and neck injury occurred in 1977.

There are numerous February 2006 treatment records contained in the claims file.  In one record, a social worker noted the Veteran would be discharged from inpatient treatment.  He would follow-up with a VA outpatient Substance Abuse Recovery Program (SARP).  He was noted to have a neurosurgical appointment in March 2006 for a consultation regarding his "spinal cord compression, chronic neck pain and severe headaches."

Another February 2006 record noted the Veteran had cervical degenerative spondylosis.  The Veteran's stated he had chronic neck pain from a head trauma incident in service, and he also complained of chronic headaches.  An MRI showed spinal cord compression.  

On two separate occasions in February 2006, the Veteran reported injury his head in 1980 and suffering "left-sided head trauma in 1979."  

During a neurology consultation the Veteran reported left arm weakness for the past two years and chronic neck pain.

A March 2007 VA treatment record noted the Veteran reported a significant accident in the past three years that required hospitalization as part of answering a series of questions on his medical history.  There was no elaboration.  This information was provided as part of an inpatient substance abuse/psychiatric treatment.  

During a March 2007 neurology consultation, the Veteran reported seizure activity precipitated by a severe pain in his neck, then urinary incontinence and possible loss of consciousness.  He reported a head injury in service with subsequent seizure activity.  He reported degenerative joint disease in his neck with recurrent sharp pains on the right side, and "atrophy" of his left arm.  The care provider noted that seizures were not documented in his medical history data.  

A March 2007 emergency department note included the Veteran's report that he suffered head trauma in service and suffered seizures, usually every two weeks, with the last one two days prior.  He stated the seizures were short, painful and he lost bladder control.  They were triggered by pain in the back of his head.  He reported cervical spine arthritis since head trauma in service and seizures following the same head trauma, listed as occurring in 1980.

An April 2007 CT of the cervical spine revealed congenital spinal canal stenosis with superimposed degenerative spondylosis.  The Veteran reported a history of headaches since head trauma in service in the 1980s.  His headaches were left-sided pain, with numbness along his left head.  The Veteran felt that his headaches were usually related to stress.  He reported a history of head trauma as "on a sailing ship and running.  His head hit a vent on the ship.  He described a brief loss of consciousness for one to two minutes.  He recovered without any immediate neurologic deficit, except for numbness to his left head, which he flet after he got some stitches to a lacerated wound on his scalp.  A few weeks later he noticed weakness in his left arm and spasms in his right leg."  

During a May 2007 neurology consultation, the Veteran reported a head injury in service where he injured his scalp and lost consciousness for two minutes.  He stated he had no immediate neurological deficit, but one week later he had weakness in his left upper arm and spasms in his right lower extremity with some numbness in his toes bilaterally.  He noted he needed sutures to his scalp.  He described the injury as "accidentally hit his head on ship."

When starting physical therapy in June 2007, the Veteran reported his head injury occurred in 1980 when he was running to general quarters when he hit his head on a ventilation pipe bracket.  He stated he heard a crunch in his neck and cut his head.  He was unconscious for two minutes.  Since then he stated he has had problems with his left arm, numbness.  He also noted his right hip was weaker than his left.  He stated he could lose consciousness at any time and he shakes when he goes from sitting to standing.  

In September 2007, a VA nurse practitioner provided a handwritten note on VA letterhead stated that it was at least as likely as not that the Veteran's "complaints of leg spasm, cervical stenosis, and involuntary movements of legs are a result of head trauma while in military service." 

In the Veteran's VA records from September 2007, the Veteran requested a note be written addressing his complaints of leg spasms, cervical stenosis and involuntary movements of his legs.  A neurology consultation was noted to indicate the Veteran had head trauma while in service.  The VA nurse practitioner wrote "although there is no mention either at this facility or at other VA hospitals that he has a documented seizure disorder."  She recorded that a note was written that his current symptoms are at least as likely as not to be a result of his head trauma in service. 

In October 2007, the Veteran described a closed head injury while aboard a ship in 1980.  According to him, he struck his head against a ventilation pipe and lost consciousness for what "seemed to be seconds."  He added that he was unaware of bleeding, but upon being informed he was bleeding, he obtained medical attention.  He stated he felt that this was now contributing to his reported memory problems.  

In September 2010, the Veteran was afforded a VA traumatic brain injury (TBI) examination.  The Veteran reported he was stationed on a ship at sea in 1980; he was running through a corridor when the sea was rough, he was tossed upwards, and he hit his head on a vent.  He reported falling to the floor with loss of consciousness, estimated to have lasted 30 seconds.  He reported to sick call and had stitches placed in his head.  He returned to duty immediately and reported that headaches began after this.  However, he had no other clear symptoms at that time.  The examiner noted that this was a mild TBI.  The Veteran described headaches, vertigo, weakness in the right arm and leg that began after the TBI, sleep disturbance, fatigue, malaise, loss of balance in the past five years, and memory loss.  The Veteran described moderate to severe short-term memory loss.  He stated he had mild memory loss in service, but it worsened in 1998.  He also endorsed difficulty concentrating and paying attention.  He also endorsed bowel and bladder problems, pain, swallowing problems, and being "slower thinking."  He generally endorsed every symptom option presented during the examination.  

The examiner noted the Veteran had no skull x-rays in his record.  A July 2010 MRI of his head was unremarkable.  The examiner diagnosed "mild traumatic brain injury."  He was noted to have headaches that were at least as likely as not a result of his TBI suffered in service.  The rationale was that the Veteran suffered a mild TBI in service in 1980 and he reported persistent headaches that temporally began after this incident and continued to today.  The examiner noted that the Veteran reported that his cognitive symptoms were mildly present in service, but that they significantly worsened in 1998.  "This delayed worsening would be atypical for the cognitive changes found after mild TBI."  Regarding his mental disorder, the examiner noted that co-morbid PTSD was present, and that the PTSD diagnosis better explained his symptoms of intrusive thoughts, flashbacks, nightmares, hypersensitivity to sound and hypervigilance.  His headaches were explained by the mild TBI.  "The source of his current cognitive complaints are hard to determine without speculation."

In October 2010, the Veteran was afforded a VA spine examination.  The Veteran reported trauma to his head against a ventilation pipe on a ship on September 24, 1979.  He reported headache and cervical spine symptoms began one week after the incident.  He stated there was a witness to his loss of consciousness.  He reported progressively worsening symptoms.  He stated he had throbbing and sharp pain at the mid-intervertebral right paraspinal region radiating to proximal right lateral deltoid region.  Veteran was diagnosed with multilevel cervical spine degenerative changes by MRI.  He was also noted to have cervical spine pain syndrome.  The examiner noted "cervical spine syndrome is at least as likely as not caused by or a result of head trauma."  No rationale was provided.

Also in October 2010, the Veteran was afforded a VA neurological examination.  The examiner remarked that "in regard to the constellation of the head injury, the headaches and the neck injury that he can date the onset back to approximately 1979 when he was in the pacific ocean on the USS Anchorage...during a drill where they were running to general quarters he struck his head and felt his neck jammed as well."  He reported he lost consciousness for half a minute.  When he awoke he was being escorted to the medical office with bleeding coming from the scalp area on the left side of his head near his temple.  He stated he received 7 or 8 stitches but there was no subsequent work-up or follow-up.  He stated he developed numbness in a small circumscribed area around the suture area and had some radiation to the left occipital area.  He also reported some associated discomfort in that area, described as headache.  He described his neck pain as beginning from the same injury and that it feels "like a pain his right arm."  The pain has a radiating quality, originating from the neck and radiating to the right arm and right side of the back and paraspinal area.  Review of his records noted he had signal abnormality in the C2-3 and 4 and the C4/5 regions consistent with cord edema and myelomalacia.  "This is associated with a demyelinating process causing signal abnormality."  An MRI showed multiple level degenerative changes with possibly myelomalacia.  

The examiner noted that he reviewed the Veteran's extensive claims file and that most of the information was consistent with his reported history.  "In a global interpretation of all the results, it is hard to specifically ascribe any of the present radiological findings to the patient's reported history of being hit on his head and receiving a few stitches with the development of headaches.  The cervical spine injury or abnormalities that are seen can indeed lead to a cervical radiculopathy which can secondarily lead to paraspinal muscle spasms and headaches thereafter."  

The examiner noted that regarding the head injury, the MRI of the brain did not show any particular abnormal findings and the Veteran did not describe any specific cognitive changes which would be attributable to such a relatively minor injury.  The examiner stated that it was more likely than not that the Veteran's headaches were related to his cervical spine injury.  Additionally, the examiner noted that the Veteran described a "mild head injury not consistent with the type of cervical spine pathology that is seen and recorded in the radiology report.  Therefore, it is not possible to clearly ascribe his cervical spine disease to the incident where he banged his scalp and fell on the ship."

In May 2016, the Veteran was afforded another VA spine examination.  The Veteran was noted to have diagnoses of spondylosis deformans/degenerative arthritis of the spine, congenital spinal canal stenosis, and cervical cord compression with myelopathy.  He reported that he was running on a ship in 1981 when he hit his head on a vent pipe, suffering a laceration on the head and stated that he "lost consciousness for a split second."  He stated his head jammed into the vent.  He stated he fell down, got up by himself, and reported to his work station, then went to the medic to have his scalp sutured.  He reported he had neck pain at the time but was not sure if he reported the neck pain.  He stated he was sent back to work after the sutures.  He also reported he always had neck pain but did not complain about it.  He stated he was not sure when he first started to complain to medical providers regarding his neck pain.  

The examiner noted the earliest record she could find of a complaint of neck pain was from 2001, where the Veteran complained of neck pain radiating to his right shoulder.  A May 2001 CT showed spondylosis deformans of C3 through C6 and grade I spondylolisthesis of C4 over C5.  The Veteran denied a history of motor vehicle accidents or other neck injury since leaving service.  The examiner included quite a bit of the Veteran's medical history in the examination report.  The examiner opined that the Veteran's cervical spine disabilities were less likely than not incurred in service, to include the reported in-service injury.  The examiner searched the Veteran's service treatment records and did not locate any documents showing neck injury or diagnosis of a neck condition during service, although there are multiple visits for other medical conditions.  The examiner noted that there was a September 29, 1979 record regarding headaches that had been present for the past couple months, which was noted to have an "emotional overlay."  The record also noted his fight on September 24, 1979 resulting in a 3/4 inch laceration to the top of his head.  The examiner noted she was "unable to find a treatment record regarding the Veteran injuring his head on a ventilation pipe which he has been claiming is the event which caused his head injury and later his neck injury."  The examiner noted she was not able to find any records of a head or neck injury in 1981 as the Veteran reported to her.  She quoted the October 2010 opinion that the Veteran described a mild head injury which was not consistent with the type of cervical spine pathology recorded in radiology reports, and that it was not possible to clearly ascribe his cervical spine disease to the incident where he banged his scalp in service.  The 2016 examiner stated she concurred with this 2010 opinion.  She noted that there was no documented neck injury in service and there was no request for treatment for or complaints of neck symptoms until 2001.  Additionally, the radiological reports showed the nature of the Veteran's cervical spine condition appeared to be a congenital-congenital cervical spinal stenosis.  "This condition likely has caused the subsequent development of spondylosis deformans and spinal cord compression/radiculopathy."  The multiple other findings in radiological studies over the years would all be likely to be related to or a consequence of his underlying congenital disease of the spine with diffuse involvement of the cervical spine.  The examiner provided a link to a Pennsylvania State University article about spondylosis deformans, which was noted to be a "generalized disease of aging."  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Here, the Board notes that the Veteran is competent to state when his neck pain began, and is competent to describe any injuries to his head or neck in service.  However, the Board finds that the Veteran's statements regarding his in-service injury and details regarding the onset of his neck pain to be less than credible.  The Board notes that the Veteran has some cognitive dysfunction, and in August 2010 a mental health provider noted that the Veteran's "great difficulties with memory and concentration" and a "tendency to ramble" made it "almost impossible for him to relate an accurate history."  It is interesting that the Veteran has reported to mental health providers that he has memory, attention and concentration problems (and indeed, the mental healthcare providers have concurred he has memory problems), but he provides a very detailed explanation for how his head was injured in service.  Notably, however, the minor details of this head injury have been reported differently several times.  He has consistently argued that he injured his head running on a ship and hitting a ventilation pipe.  He has stated alternatively that it occurred in 1979, 1980 and 1981, and on one occasion listed specifically that it occurred on September 24, 1979.  He has stated to post-service treatment providers that he lost coconsciousness for anywhere from seconds to 2 minutes.  He has also stated that he was alone when the injury occurred, and that his loss of consciousness was witnessed.  He has stated he went to his duty station and that he was taken immediately to sick call.  He has stated he had stitches to the left temple area of his head.  

A review of the Veteran's service treatment records, in contrast to these details, does not include any treatment for a head injury which occurred as a result of hitting his head on a vent pipe while running.  Instead there is an indication the Veteran was involved in or attempting to break up a fight when he was struck in the head with an unknown object, which resulted in a 3/4 inch laceration to the top of his head, requiring five stitches.  And, this incident occurred on September 24, 1979.  He did not return to duties right away as he has reported, but was placed on bedrest for 24 hours.  Additionally, the Veteran has reported to VA healthcare providers that his headaches and neck pain began at the time of this head injury.  In fact, the 2010 VA headache examiner provided a positive nexus opinion for his headaches being due to mild TBI based on the Veteran's statement that the headaches were contemporaneous to the injury.  However, the treatment records show that when the Veteran was seen five days after the head injury he reported he had been suffering from headaches for month.  He described pain traveling from the base of his neck to his forehead, but also that if he pressed on his temples the pain was relieved.  He had one additional complaint of a stiff neck associated with cold symptoms, and additional complain of headaches in 1981, during his second period of service.  There are no continued complaints of neck pain, and the September 29, 1979 statement that his pain radiated from the "base of the neck" is the only cervical spine symptom indicated in the record.  He did not report neck pain or stiffness to medical care providers or during his discharge examination, despite his service treatment records showing that he frequently sought treatment for a number of ailments, including cold symptoms.  The records do not show complaints of numbness or right arm or left leg symptoms in service.  Lastly, in 1990, the Veteran did not request service connection for a neck injury, only a head injury.  Given the totality of the evidence regarding his neck condition, and the Board review of his mental health treatment records which additionally contain minor contradictions (beginning heroin use in 1980 in service versus at age 14, the general addition of multiple stressors throughout the years, etc.) the Board finds that the Veteran's description of the onset and continuity of his neck pain from service to the present is less than credible.  

Turning to the nexus opinions of record, the Board notes that the record currently contains conflicting medical opinions.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Court in Nieves noted that when evaluating the probative value of a medical opinion, the examiner's review of records from claims file, while important, is not dispositive absent review and consideration of most relevant case facts.

In this case a VA nurse practitioner provided a September 2007 statement that the Veteran's "complaints of leg spasm, cervical stenosis, and involuntary movements of legs are a result of head trauma while in military service."  A VA electronic record indicated that she based this opinion on review of a neurology consultation where the Veteran was noted to have head trauma in service.  She noted that the Veteran also reported seizures, but that she could find no indication that he a "documented seizure disorder."  This opinion does not address the severity of the in-service head injury or provide a rationale as to why the nurse practitioner believed that the Veteran's leg spasms and cervical stenosis were related to his head injury.  The most recent in time neurology consultation to the nurse practitioner's opinion was in May 2007, where the Veteran stated he suffered a head injury with scalp laceration (shown in service treatment records), that he lost consciousness (this is in contrast to service treatment records), and that one week later he suffered left arm weakness, spasms in his right lower extremity, and bilateral toe numbness (none of which are documented in his service treatment records).

The October 2010 VA spine examiner opined that the Veteran's cervical spine syndrome was at least as likely as not caused by or a result of head trauma.  This examination report did not include a rationale for this opinion.  The Board notes that the Veteran told this examiner that he had headache and cervical pain start one week after his injury (in contrast to service treatment records) and that there was a witness to his loss of consciousness after the head injury (in contrast to service treatment records.

The October 2010 VA neurological disorders examiner opined that it was "not possible to clearly ascribe his cervical spine disease to the incident where he banged his scalp and fell on ship."  This opinion is not worded in the at least as likely as not language; however, the examiner provided a rationale for his opinion that it was not possible to "clearly ascribe" his cervical disease with service.  The examiner noted that the Veteran described a mild TBI, in that he suffered a short period of loss of consciousness and only required a few stitches to a laceration, and that he developed headaches right away (service treatment records state the Veteran's headaches began months before the head injury).  The mild head injury described by the Veteran was "not consistent with the type of cervical spine pathology seen on the radiology reports."  

The May 2016 spine examiner opined that the Veteran suffered from a congenital cervical spinal stenosis, which likely lead to the development of spondylosis deformans and spine cord compression and radiculopathy.  She noted that she agreed with the 2010 neurological examiner that the Veteran's mild head injury in service was not consistent with the cervical spine diseases that he was noted to have on x-rays and MRI.  Additionally, the 2016 examiner noted that there were no neck injuries diagnosed in service and the Veteran did not complain of neck symptoms after 1979 until 2001.  The examiner noted that the "multiple other findings in radiological studies over the years would all be likely to be related to or a consequence of his underlying congenital disease of the spine with diffuse involvement of the cervical spine.

Regarding the conflicting nexus opinions, the Board finds that the negative nexus opinions provided by the 2010 neurological examiner and the 2016 examiner are more probative than the opinions of the 2010 spine examiner and 2007 nurse practitioner.  The former provided negative nexus opinions with supporting rationales that matched the facts presented in the service treatment records.  Neither the 2007 nurse practitioner's opinion nor the 2010 spine examiner's opinion included a rationale.  Additionally, some of the factual history related to the 2007 nurse practitioner (May 2007 neurological consultation), and the 2010 spine examiner are not supported by the service treatment records.  The rationale that the Veteran suffered a mild head injury in service and that his cervical spine x-rays/CTs/MRIs showed diseases outside the severity of a mild head injury fits the medical evidence from service. 

Lastly, the 2016 examiner has indicated that the Veteran has congenital cervical spinal stenosis.  An April 2007 CT of the neck initially diagnosed congenital spinal canal stenosis with superimposed degenerative spondylosis.   The 2016 examiner noted that the Veteran likely had his congenital spinal stenosis, which then caused his subsequent development of spondylosis deformans and spinal cord compression.  She also provided a link and abstract which described spondylosis deformans as a "disease of aging."  As noted above, the Veteran's service entrance examination did not indicate a cervical spine disability; it also did not involve radiological testing.  Generally, this means that the Veteran was presumed sound regarding his cervical spine upon admission to service.  The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).  However, an exception exists if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  Monroe, supra; see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  Without a presumption of soundness, because the cervical spinal stenosis has been noted to be congenital, the evidence would have to show that the Veteran's spinal condition was aggravated by service.  

The Board notes that the Veteran's separation examination in 1983 did not include complaints of neck symptoms or a diagnosis of a neck disability.  Service treatment records from 1979 to discharge did not include additional musculoskeletal complaint regarding his cervical spine.  As such, service treatment records included one 1979 treatment records for headaches where it was noted that there was radiation from the "base of the neck," but also where the headaches were relieved with pressure to the temples.  A subsequent in-service notation of headaches indicated they began at the temples and spread across the forehead.  There are no records regarding the Veteran's cervical spine from his discharge in 1984 until 2001.  Notably, 2001 is 17 years after the Veteran's discharge from his second period of service, but is 20 years after his discharge from his honorable period of service.   As such, the medical evidence in his service treatment records does not support that a congenital cervical spine disorder was aggravated beyond its natural progression during his honorable period, and the superimposed disability of spondylosis deformans was noted by the 2016 examiner to be a disease of aging.  The record indicating that the Veteran developed an age-related cervical spine disease was therefore 20 years after the Veteran's honorable period of service, and 22 years after his mild head injury.  

In sum, the Board has found that the Veteran has not credibly reported his history of an in-service head injury or any symptoms he developed thereafter, his head injury was mild even using his statements which described a greater injury than service treatment records show, the probative medical nexus opinions are negative given the severity of his cervical spine disability and his mild head injury, and, in the alternative, the Veteran's cervical spine stenosis is congenital and the cause of his other diffuse cervical spine disabilities.  The congenital disease was not aggravated by service, as service records do not show continued complaints regarding the neck or diagnosis of a neck disorder, and the Veteran did not seek treatment for his neck until 20 years after his honorable period of service.  And, lastly, the superimposed disability of spondylosis deformans is related to aging.  

Given the above, the Board finds that the weight of the evidence is against finding a link between current cervical spine disorder and service.  As such reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107 (b).



ORDER

The character of the Veteran's active service from April 10, 1981 to January 1, 1984 is a bar to VA benefits; the appeal is denied.

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for a cervical spine disability is denied.


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


